Citation Nr: 1639693	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-36 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an increased rating, greater than 10 percent for low back strain.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service in the U.S.Army from June 1967 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied a claim for an increased rating.  The Veteran appealed the denial in this decision, and raised the matter of entitlement to TDIU; these matters are now before the Board.

In April 2014, the Board remanded the matter to the AOJ for further evidentiary development, which included providing a VA examination regarding the Veteran's claim for entitlement to an increased rating in excess of 10 percent for a low back disability and entitlement to TDIU.  The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
A review of the record reflects that the AOJ has complied with some of the Board's remand directives.  Unfortunately, the VA examination provided to the Veteran has been found, in part, to be inadequate.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for entitlement to an increased rating in excess of 10 percent to for a low back disability and entitlement to TDIU.

VA Examination - Inadequate

In the previous April 2014 Remand, the Board directed the VA examiner ask a series of question which included:  does the Veteran have any pain on range of motion of the spine, to include at the limits of such range, that results in functional impairment and is there other evidence of functional impairment and if pain is present, at what degree of motion does such pain begin?  In this regard, the VA examiner offered contradictory findings.  He wrote first that there was no additional limitation in range of motion of the back following repetitive-use testing, and then wrote that the veteran has functional loss, functional impairment and or additional limitation of range of motion of the back after repetitive use in the form of less movement than normal.  

Additionally, the April 2014 Remand directed the VA examiner to comment on whether as a result of a service-connected disability or disabilities (recurrent low back strain and high frequency hearing loss) the Veteran is unable to secure or follow a substantially gainful occupation.  The record contains evidence that the there is an opinion on the Veteran's hearing loss and back but not the two disabilities in conjunction.  The Board notes the United States Court of Appeals for Veterans Claims (Court) held in Barr v. Nicholson, 21 Vet. App. 303, 311-12  (2007) that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate.  See also Stegall v. West, supra (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Considering the inadequacy with the VA examinations of the Veteran's low back and TDIU claim, the Board finds a new VA examination is warranted to correct these errors.  


Outstanding VA Treatment Records

Regarding the VA treatment records, the record shows that the Veteran has sought treatment at the VA Medical Center (VAMC) at Kansas City up until May 2014.  There is no indication from the record that VA treatment records proceeding this date have been collected.  The Board notes that VA's duty to assist the Veteran particularly applies to relevant evidence known to be in the possession of the Federal Government, such as VA records.  See 38 C.F.R. § 3.159(c)(2).  Therefore, because the records from the VAMC in Kansas City may contain pertinent information to all the Veteran's claims, VA is obligated to obtain them.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

In particular, VA treatment records from the Kansas City VAMC should be collected from May 2014 until present.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159. 

2.  After the above development is accomplished, schedule the Veteran for appropriate VA examination.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.  

(A)  The examiner should determine the nature and severity of the Veteran's low back disability to include:

(i).  Whether the Veteran have any pain on range of motion of the spine, to include at the limits of such range, that results in functional impairment?  Is there other evidence of functional impairment? 

(ii).  If pain is present, at what degree of motion does such pain begin?

3.  After the above development, schedule for an appropriate VA examination by a vocational rehabilitation specialist with respect to the Veteran's TDIU claim.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate their report as to whether the claims file was reviewed. 

The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, alone or in the aggregate, impacted his occupational functioning, i.e., rendered him unable to secure or follow a substantially gainful occupation.  The Veteran is service-connected for a low back disability, hearing loss, and tinnitus.

In offering these impressions, the examiner must acknowledge and take into account the Veteran's education, training, and work history.  All findings and conclusions should be set forth in a legible report, accompanied by a rationale.

4.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

5.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue entitlement to an increased rating, greater than 10 percent for low back strain and entitlement to a TDIU.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

